Title: To George Washington from Benjamin Lincoln, 10 May 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War-Office May 10 1783
                  
                  I have been honored with the receipt of your letter enclosing certificates from the several Lines of their acceptance of the commutation of half pay proposed by Congress in their act of the 22nd of march last.  I am, with perfect respect and Esteem Your Excellency’s obedient, humble servant
                  
                     B. Lincoln
                  
               